BROSMAN, Judge
(concurring in the result) :
I concur in the result. For me this case is neither Glover nor Estes. So far as I am concerned, wrongful appropriation was not raised by the evidence, and required no instruction. The accused was Assistant Manager of the base theater at Chanute Air Force Base. He admits having appropriated to his own use funds belonging to the theater, although he stated that his intention was to gamble with the money taken, and — provided, of course, that he was successful in his dice enterprise — to make up the shortage from his winnings. Even assuming the accused’s intent to have been exactly what he said it was, he is still, in my opinion, guilty of the offense of embezzlement — and, hence, of larceny under the Uniform Code. United States v. Aldridge (No. 686), 8 CMR 130, decided March 24, 1953.
Of course, I must dissociate myself from the last two paragraphs of the majority opinion. Had wrongful appropriation been raised, the presence of arguments of counsel indicating their understanding of the law of the case would have been quite beside the mark.
The final paragraph refers to the “circumstances by which the lesser included offense was specifically called to the attention of the members of the court-martial.” I suppose that by this reference my brothers intend to point to the language of the law officer quoted just above in their opinion. Had the latter been under a duty to instruct on wrongful appropriation, what he said would not, to my mind, have constituted at all a performance of that duty. However, I do not believe he was under any such duty.